Porter, J.,
delivered the opinion of the court.
when a suit ú brought in one parish andtransferred to another, where ¡t is tried and where judg“tenderkn¿eith¿ the cause orighiai appeal certify To
judgment re. biédi¿5 evidence me?t°Iga¿st“ti?é díeddfn another judgment tiie suit is instituted, although the plaintiff knows the existence of another record, showtoharotakrathe ¿viHaH i that tiic'piaintiff íi|ñe°”s!°fhlsas"
This case is presented for examination on the merits by the appellant, on a certificate given by the clerk of the District Court of the parish of St. Mary, eight months after judgment was rendered below, and seven months and a half after the appeal was taken. The certificate affirms, that the record contains all the evidence on which the cause was tried in the first instance. There is no statement of facts, nor does there appear any evidence taken down by the clerk.
Various objections have been taken to this certificate; we find it unnecessary to notice any other save that which relates to the want of authority in the clerk by whom the certificate was given. The cause originated in the parish of St. Mary, but was tried in that of St. Martin, for we find on record the following entry: “ordered that the suit be transferred to the District Court of St. Martin, to be tried there, and the judgment to have the same effect as if rendered here.” We are sensible as the counsel who argued this cause for the appellee can he, of the great danger of receiving certificates from clerks or judges, long after the . i 0 causéis decided; but, without saying what our opinion might «to Sr o be, had the certificate been given by the clerk of the court ° J which tried the cause, we are quite clear it cannot be receivfr°m one where it was not tried.
This is a bill of exceptions found in the record, to an °pinion of the judge, admitting records of judgments given a-gEtixist the defendant in Philadelphia, to be read in evidence, on the ground that the plaintiff had admitted that there was a record in existence which would show that the defendant had taken the benefit of the insolvent law of -p. _ . .Pennsylvania, and that the plaintiff was one of his assignees. 0 We do not see what ground there is presented for refusing <j j. o evidence of the debt sued on, and are of opinion that *e judge did not err.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.
Rigg and Winn, for plaintiff and appellant.
Janin and Boyce, for defendant and appellee.